 



Exhibit 10.2

[Computer Associates Logo]

June 14, 2004

Kenneth V. Handal

1075 Park Avenue
New York, NY 10128

Dear Ken:

Congratulations! Computer Associates International, Inc. (CA) is pleased to
offer you the position of Executive Vice President and General Counsel, in our
office in Islandia, NY, with a direct report to the Chief Executive Officer.
Please note this offer is contingent on upon the successful completion and
acceptance of our background verification. We expect your start date to be on or
about July 1, 2004.

Your compensation will be an annual base salary of $500,000 paid semi-monthly.
Your compensation plan includes an annual bonus with an incentive target of
$435,000 and an annual Long Term Incentive Compensation (LTIC) Plan with a
$825,000 target, in accordance with the Executive Compensation Plan guidelines
and vesting schedule.

The position offered is an exempt position and as such you will not be
compensated for overtime. In addition, the executive management of CA will
recommend to the Stock Option and Compensation Committee (SO&C) of the Board of
Directors (BOD) that they award you (i) an option grant for 55,000 shares (at
fair market value), and (ii) a restricted stock grant of 10,000 shares, both
upon hire. These CA stock options and restricted stock are subject to the terms
and conditions of the Option Plan and/or the Incentive Plan, and are granted at
the sole discretion of the SO&C Committee.

Attached is a brief description of your benefits at CA. You will receive more
information concerning your benefit program during your orientation on your
first day of employment. Also attached is a “Terms and Conditions” rider setting
forth other provisions concerning your employment. Note that paragraph 2(b) of
the attached “Description of Employment Policies and Procedures” shall not apply
with respect to the period of July 1, 2004 through July 1, 2006, as those
matters shall be governed by the Terms and Conditions.

This offer is contingent upon your presentation of the original documentation
required to establish your identity and permission to work in the United States
in accordance with United States immigration law. We have attached the
information required to identify the documentation you will need to bring with
you on your first day. In the event you cannot produce proper documentation as
outlined on the I-9 within 3 business days of your start date, this offer will
be considered to have expired.

We look forward to having you join us and we expect that our relationship will
be mutually rewarding. To confirm your acceptance of this offer, please forward
this document directly back to me via e-mail within five days of receipt. If I
have not received your confirmation within five days, this offer will be
considered to have expired.

We realize that this is an important decision and want to be certain you have
all of the information that you require. Should you have questions or require
information beyond what we have already discussed or what is contained in this
letter, please call me at 631-342-3288

Sincerely,



--------------------------------------------------------------------------------



 



Description of Employment Policies and Procedures

These benefits and policies may be modified, changed or terminated at anytime in
Computer Associate’s sole discretion. None of these benefits are guaranteed by
Computer Associates. Except as required by law, the Plan Administrator of any
Computer Associates benefit which is covered by the Employment Retirement Income
Security Act of 1974, as amended, shall have the discretionary authority to
determine eligibility for benefits and construe the terms of plans. In the event
of any discrepancy between this document and any other summary of plan benefits,
the particular plan document terms shall govern.



1.  As a full-time employee of Computer Associates, you must enroll in the
company’s Long-Term Disability Income Plan in order to be covered by our medical
and dental insurance plans. On your first day with us, you will be provided with
details of the Disability Income Plan. If you do enroll, your insurance coverage
will commence as of the date you begin work for Computer Associates. You will be
eligible to participate in our employee benefit programs as described in our
current Employee Handbook, which will be provided to you during your initial
orientation.   2.  You should understand and be aware of certain policies of
Computer Associates, which are applicable to all of our employees as follows.
Please note that CA may change these policies at anytime during your employment.



  a.  Computer Associates is an Equal Employment Opportunity Employer and, as
such, it is Computer Associates’ corporate policy to fill positions with
qualified candidates regardless of race, color, sex, age, religion, ancestry,
national origin, marital status, sexual preference, disability, veteran status
or other protected group status, except where there is a bona fide
qualification.



  b.  Employment with Computer Associates is not for any specific period of
time. You are free to resign at any time and, likewise, Computer Associates may
terminate its employment arrangement with you at any time with or without cause
or advance notice. Neither your offer letter nor this description should be
construed as an employment contract or a guarantee of employment for any period
in any way.



  c.  Since our business involves highly confidential proprietary material, we
require all employees to execute a standard confidentiality and non-competition
agreement. Our offer of employment is subject to your acceptance and execution
of this agreement. You will be given a copy to look over and sign on your first
day with us.



  d.  Regular pay is determined by dividing your annual salary by 24 pay
periods. Paychecks are direct deposited semi-monthly. Please bring a voided
check from your personal bank account on your first day of employment, and you
will be asked to fill out an authorization agreement. You are also eligible to
become a member of Bethpage Federal Credit Union (“BFCU”). BFCU offers
convenient direct deposit checking and other banking services.



3.  We are required by the immigration laws to verify each employee’s identity
and that each employee is entitled to work in the United States. Therefore, on
your first day with us, we will ask you to give us identification (such as a
Social Security Card or U.S. birth certificate, plus a valid driver’s license
with photograph) and/or documents establishing your right to be employed in the
U.S.A. (such as a U.S. passport, a certificate of U.S. citizenship, a valid
foreign passport endorsed to permit employment in the U.S.A. or a resident alien
“green” card). We are required by law to have this documentation before you may
begin to work for Computer Associates. You may view the list of acceptable
documents by going to http://www.ins.usdoj.gov/graphics/formsfee/files/i-9.pdf.
  4.  In order for CA to comply with its reporting obligations, prior to
beginning work, we invite you to consider voluntarily self-identifying yourself
to your Human Resources Representative as a disabled veteran, veteran of the
Vietnam era or an individual with a disability. Self-identification is not
mandatory; it is completely voluntary.



--------------------------------------------------------------------------------



 



TERMS AND CONDITIONS RIDER

     Terms and Conditions Rider (“Rider”) attached to and made a part of the
letter of Computer Associates International, Inc., (“CA” or the “Company”) to
Kenneth V. Handal (“Executive”) dated June 14, 2004 (“Offer Letter”). As used
herein, this “Agreement” means the Offer Letter and attachments thereto,
including this Rider. Notwithstanding anything in the Offer Letter (and any
other attachments thereto) to the contrary, the parties agree as follows:

1. Employment. The Company shall employ Executive, and Executive accepts
employment with the Company, upon the additional terms and conditions set forth
herein for the period beginning on or about July 1, 2004 (“Commencement Date”)
and ending as provided in Section 5 hereof (the “Employment Period”). For all
purposes herein, the date Executive ceases to be employed by the Company shall
be the referred to herein as the “Termination Date”.

2. Annual Bonus. As used herein, “Annual Bonus” means the annual “Targeted Cash
Compensation” (or similar cash incentive compensation bonus) payable, if any,
pursuant to the Company’s annual Executive Compensation Plan in effect for the
applicable fiscal year. If Executive is employed on the last day of the
Company’s fiscal year, then Executive shall have earned the Annual Bonus, if
any, for such fiscal year.

3. Acceleration Events. Notwithstanding anything to the contrary herein, or in
any other agreement, policy or plan affecting the equity awards referenced in
the first two paragraphs of the Offer Letter and future equity awards granted to
Executive (collectively “Equity Awards”), all Equity Awards shall be 100% vested
upon the occurrence of either of the following: (a) if Executive’s Employment
Period is terminated for any reason other than pursuant to Section 5(a) (By
Company for Cause), or Section 5(d) (By Executive at will); or (b) upon a
“Change of Control” (as defined in the 2002 Incentive Plan). “Equity Awards”
includes, without limitation, all long term incentive compensation awards paid
in the form of stock options, restricted stock or other equity security-based
compensation in accordance with the Executive Compensation Plan in effect for
the applicable fiscal year (the “Annual LTIC”). With respect to any Annual LTIC
grant pursuant to Section 6(a)(iii) hereof, such Annual LTIC Award shall be
exercisable for a minimum of twelve (12) months after the date such equity
awards are granted.

4. Additional Benefits. The Company shall provide the Executive with the
following:

     (a) Transportation. For so long as Executive resides in New York City, the
Company shall provide a stipend of not less than $4,000 per month for
transportation to and from the Company’s offices from Executive’s residence in
the metropolitan New York area.

     (b) Legal Fees. Upon the execution of this Agreement, the Company shall pay
to Executive’s attorneys legal fees and expenses incurred by Executive in the
negotiation and consummation of this Agreement in the amount of $5,000.

5. Term; Early Termination. The Employment Period shall commence on or about
July 1, 2004 and expire on July 1, 2006 (the “Contract Expiration Date”). The
Employment Period may terminate prior to the Contract Expiration Date by reason
of any of the following:

     (a) By Company for Cause. The Company may terminate the Employment Period
“for cause”, as set forth in this Section 5(a) (“Cause”). For purposes of this
Agreement, termination “for cause” shall mean that the Company terminates
Executive’s employment for any of the following reasons: (i) Executive’s
continued failure, either due to willful action or as a result of gross neglect,
to substantially perform his duties with the Company (other than any such
failure resulting from his incapacity due to physical or mental illness) that,
if capable of being cured, has not been cured within thirty (30) days after
written notice is delivered to Executive by the Company, which notice specifies
in reasonable detail the manner in which the Company believes that Executive has
not substantially

1



--------------------------------------------------------------------------------



 



performed his duties, (ii) the engaging by Executive in conduct which is
demonstrably and materially injurious to the Company or its affiliates,
monetarily or otherwise, unless the conduct in question was undertaken in good
faith on an informed basis with due care and with a rational business purpose
and based upon the honest belief that such conduct was in the best interest of
the Company or its affiliates, as the case may be, (iii) Executive’s indictment
or conviction (or plea of guilty or nolo contedere) for any felony or any other
crime involving dishonesty, fraud or moral turpitude, (iv) Executive’s breach of
fiduciary duty to the Company or its affiliates which may reasonably be expected
to have a material adverse effect on the Company or its affiliates,
(v) violation of the Company’s policies relating to compliance with applicable
laws which may reasonably be expected to have a material adverse effect on the
Company or its affiliates, (vi) violation of the Company’s policies on
discrimination, unlawful harassment or substance abuse, (vii) violation of the
Company’s Workplace Violence Policy, or (viii) unauthorized use or disclosure of
confidential or proprietary information, or related materials, or the violation
of any of the terms of the Company’s standard confidentiality policies and
procedures, in the case of any item identified in this clause (viii) which may
reasonably be expected to have a material adverse effect on the Company or its
affiliates and that, if capable of being cured, has not been cured within thirty
(30) days after written notice is delivered to Executive by the Company, which
notice specifies in reasonable detail the alleged unauthorized use or disclosure
or violation. For purposes of clause (i) of this definition, no act, or failure
to act, on Executive’s part shall be deemed “willful” unless done, or omitted to
be done, by Executive not in good faith and without reasonable belief that his
act, or failure to act, was in the best interest of the Company or its
affiliates, as the case may be.

     (b) By Executive for Good Reason. The Executive may terminate the
Employment Period for good reason, as follows (“Good Reason”):

            (i) the assignment to the Executive of any duties inconsistent in
any material respect with the Executive’s position, authority, duties or
responsibilities as general counsel with ultimate authority and responsibility
for hiring, evaluating, promoting and/or dismissing attorneys of the Legal
Department of the Company, or which results in a significant diminution in such
position, authority, duties or responsibilities; or

            (ii) a material breach by the Company of any provision of this
Agreement, provided, however, that no alleged action, diminution or breach set
forth in preceding clause (i) or in this clause (ii), respectively, shall be
deemed to constitute “Good Reason” unless such action, diminution or breach
remains uncured, as the case may be, after the expiration of thirty (30) days
following delivery to Company from the Executive of a written notice, setting
forth such course of conduct deemed by Executive to constitute “Good Reason”; or

            (iii) any other action by the Company which, in the reasonable
judgment of the Executive, would cause him to violate his ethical or
professional obligations (after written notice of such judgment has been
provided by the Executive to the Board’s audit committee and the Company has
been given a thirty (30) day period within which to cure such action); or

            (iv) upon a Change of Control; or

            (v) the relocation of the Company’s corporate headquarters to a site
outside of a ninety (90) mile radius of Manhattan; or

     (c) By Company at will. The Company may terminate the Employment Period
other than for Cause pursuant to Section 5(a) at any time, upon notice to the
Executive.

     (d) By Executive at will. The Executive may terminate the Employment Period
other than for Good Reason pursuant to Section 5(b) at any time, upon notice to
the Company.

     (e) Death or Disability of Executive. The Employment Period shall terminate
immediately upon the death of Executive, or in the event of Executive’s
Disability, as hereafter defined. Disability shall mean Executive’s inability to
perform his responsibilities under this Agreement due to physical/mental disease
and/or injury, for (i) a period

2



--------------------------------------------------------------------------------



 



of six consecutive months or (ii) shorter periods aggregating six months during
any twelve month period, if at the end of such disability period, there is no
reasonable probability of Executive promptly resuming services pursuant to the
terms of this Agreement. If the Company wishes to seek to terminate this
Agreement because of any alleged Disability, the Company shall give Executive at
least thirty (30) days written notice of its intention to seek to terminate the
Agreement by reason of Disability. Upon the giving of such notice of intention,
Executive may cure any previous disability period by promptly resuming his
services pursuant to this Agreement within seven (7) days. In the event
Executive cannot or does not so resume his services following such notice, then
the Company may terminate the Employment Period for Disability.

6. Severance Payments.

     (a) Amount. If the Employment Period is terminated for any reason other
than pursuant to Section 5(a) (By Company for Cause), Section 5(d) (By Executive
at will) or Section 5(e) (Death or Disability of Executive) then (in addition to
payment of “Accrued Benefits” as defined and set forth in Section 7 hereof):

     (i) the Company shall pay Executive the Executive’s then current Base
Salary for the period commencing the day after the Termination Date and
continuing to the date twenty-four (24) months after the Termination Date (such
period hereinafter referred to as the “Severance Period”). Said payments shall
be made in equal installments in accordance with the Company’s normal payroll
practices applicable to its senior executives.; plus

     (ii) the Company shall pay to Executive a pro-rata portion of the
Executive’s Annual Bonus for the performance year in which the Executive’s
termination occurs at the time that annual bonuses are paid to other senior
executives (determined by multiplying the amount the Executive would have
received had employment continued through the end of the performance year by a
fraction, the numerator of which is the number of days during the performance
year of termination that the Executive is employed by the Company and the
denominator of which is 365); plus

     (iii) a pro-rata portion of the Annual LTIC for the performance year in
which the Executive’s termination occurs shall be granted (as determined by
multiplying all amounts of equity and cash the Executive would have received
from said Annual LTIC had employment continued through the end of the
performance year by a fraction, the numerator of which is the number of days
during the performance year of termination that the Executive is employed by the
Company and the denominator of which is 365); plus

     (iv) subject to the Executive’s continued copayment of premiums, if
applicable, at the contribution level paid by active employees, the Company
shall at its expense provide for Executive to continue participation for all
health and welfare plans which cover the Executive (and eligible dependents)
pursuant to and in accordance with the Executive’s rights under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), for the maximum
period of time beyond the Termination Date for which Executive (and any eligible
dependant) is eligible for COBRA benefits (generally, eighteen (18) months).

     (b) Mitigation and Setoff. Executive shall not be required to mitigate (by
seeking any other employment, self employment or any other income producing
pursuit) any amounts or benefits payable to him upon termination of the
Employment Period under this Agreement. Further, Executive shall not be required
to set off against any amounts or benefits payable to him upon termination of
the Employment Period under this Agreement, any compensation for other
employment, consultancy or unemployment benefits received while he is receiving
payments and benefits under this Agreement.

7. Salary and Benefits on Termination.

     (a) Accrued Benefits. If the Employment Period is terminated pursuant to
Section 5 then the Company shall pay to Executive all Base Salary through the
Termination Date, plus any unpaid but earned Annual Bonus for any completed
prior fiscal year of the Company, plus all unpaid benefits, including but not
limited to payment for unused vacation accrued or incurred through the
Termination Date.

3



--------------------------------------------------------------------------------



 



     (b) Extension of Medical Benefits. If the Employment Period is terminated
pursuant to Section 5(e)(due to Executive’s death or Disability), then the
Executive (and/or any immediate family eligible for the following coverage) also
shall be entitled to continue participation in the Company’s group health plans
on the same terms as set forth in Section 6(a)(iv) above.

8. Notice of Default. A party shall not be in default of this Agreement and/or
any other agreement related to Executive’s employment with the Company
(collectively, the “Employment Agreements”) until and unless the party alleging
a default (the “Non-Defaulting Party”) shall first give written notice,
specifying the nature of the alleged default, to the party or parties against
which the default is alleged (the “Defaulting Party”) and to any other parties,
and such default continues uncorrected for a period of thirty (30) days after
receipt by the Defaulting Party of such notice. The notice and opportunity to
cure procedure set forth in this Section 8 shall be a condition precedent to the
initiation of any arbitration (if subsequently agreed to by the parties hereto)
or litigation regarding the Employment Agreements.

9. Other Provisions.

     (a) The Company will indemnify Executive and hold Executive harmless, to
the maximum extent permitted by applicable law (including advancement of
expenses) and to the extent not covered by insurance, against all costs, charges
and expenses incurred or sustained by Executive (including but not limited to
reasonable legal fees) in connection with (i) any action, suit or proceeding to
which Executive may be made a party, brought by any shareholder of the Company
directly or derivatively or by any third party by reason of any act or omission
of Executive as an officer, director or employee of the Company or of any
parent, subsidiary or affiliate of the Company and/or (ii) any governmental or
quasi governmental investigation of or relating to the Company (regardless of
whether Executive is named, as a target of any such investigation or otherwise).
Such indemnification shall be in addition to any rights of indemnification
Executive may have under applicable law or under the Certificate of
Incorporation or By-Laws of the Company.

     (b) In the event of any dispute arising out of or under this Agreement or
the Executive’s employment with the Company, if the arbitrator or court of
competent jurisdiction, as applicable, determines that the Executive has
prevailed, the Company shall, upon presentment of appropriate documentation, at
the Executive’s election, pay or reimburse the Executive for all reasonable
legal and other professional fees, costs of arbitration, court proceedings and
other reasonable expenses incurred in connection therewith by the Executive.

     (c) Terms Defined under the 2002 Incentive Plan. As used in this Agreement,
all terms defined herein by reference to the Company’s 2002 Incentive Plan shall
mean the definitions in said plan as were effective on the date of execution of
this Agreement.

     (d) Governing Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of New York, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of New York or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.

     SIGNATURE PAGE FOLLOWS

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

              Computer Associates International, Inc.
 
       

  By:   /s/Andrew Goodman

     

--------------------------------------------------------------------------------

 

      Senior Vice President, HR
 
       
 
       

      /s/Kenneth V. Handal

     

--------------------------------------------------------------------------------

 

      Kenneth V. Handal

5